             Case 1:18-cv-08653-VEC-SDA Document 206 Filed 02/17/21 Page 1 of 4



1                                  IN THE UNITED STATES DISTRICT COURT
2

3                            FOR THE SOUTHERN DISTRICT OF NEW YORK

4    D. GEORGE SWEIGERT                                   Case No.: 1:18-cv-08653-VEC-SDA
5                     Plaintiff,
6
     vs.                                                  DEFENDANT’S DOCUMENT REQUESTS
7
     JASON GOODMAN,
8
                      Defendant
9

10
                                   DEFENDANT’S DOCUMENT REQUESTS
11

12         1. Please produce all emails sent or received by Plaintiff (from any email address) that
13
              mentions or refers to Jason Goodman or Crowdsource the Truth.
14
           2. Please produce all documents that are to be used to calculate money earned by Plaintiff as
15

16
              a Cyber Security consultant or ethical hacker each year since 2017.

17         3. Please identify (by case name, number, and court) each and every lawsuit or arbitration
18            that Plaintiff has been a party to since 2017.
19
           4. Please identify all cell phones (by phone number) that Plaintiff uses to communicate with
20
              any person from June 2017 up to the present day.
21

22
           5. Please provide all documents from the period from June 14, 2015 to the present related to

23            or including communications between the Plaintiff and George Webb.
24         6. Please provide all documents from the period from June 14, 2015 to the present related to
25
              or including communications between the Plaintiff and Manuel Chavez.
26
           7. Please provide all documents from the period from June 14, 2015 to the present related to
27

28
              or including communications between the Plaintiff and Robert David Steele.
     DEFENDANT’S DOCUMENT REQUESTS - 1
          Case 1:18-cv-08653-VEC-SDA Document 206 Filed 02/17/21 Page 2 of 4



1       8. Please provide all documents from the period from June 14, 2015 to the present related to
2
           or including communications between the Plaintiff and Mari Rapp.
3
        9. Please provide all documents from the period from June 14, 2015 to the present related to
4
           or including communications between the Plaintiff and Jackie Weaver.
5

6       10. Please provide all documents from the period from June 14, 2015 to the present related to

7          or including communications between the Plaintiff and Steve Outtrim.
8
        11. Please provide all documents from the period from June 14, 2015 to the present related to
9
           or including communications between the Plaintiff and Dean Fougere.
10
        12. Please provide all documents from the period from June 14, 2015 to the present related to
11

12         or including communications between the Plaintiff and Nathan Stolpman.

13      13. Please provide all documents from the period from June 14, 2015 to the present related to
14
           or including communications between the Plaintiff and Tyroan Simpson.
15
        14. Please provide all documents from the period from June 14, 2015 to the present related to
16
           or including communications between the Plaintiff and Susan Holmes.
17

18      15. Please provide all documents from the period from June 14, 2015 to the present related to

19         or including communications between the Plaintiff and Marcus Conte.
20
        16. Please provide all documents from the period from June 14, 2015 to the present related to
21
           including communications between the Plaintiff and Quinn Michaels.
22
        17. Please provide all documents from the period from June 14, 2015 to the present related to
23

24         or including communications between the Plaintiff and law enforcement or government

25         agencies regarding Defendant.
26
        18. Please provide all documents from the period from June 14, 2015 to the present related to
27
           or including information regarded Plaintiff’s social media posts on YouTube, Twitter,
28
     DEFENDANT’S DOCUMENT REQUESTS - 2
          Case 1:18-cv-08653-VEC-SDA Document 206 Filed 02/17/21 Page 3 of 4



1          SDNY.ORG or other social media sites pertaining to Jason Goodman or Crowdsource the
2
           Truth including videos that have been deleted or otherwise made inaccessible.
3
        19. Please provide all documents from the period from June 14, 2015 to the present related to
4
           or including communications between Plaintiff and YouTube with regard to Defendant.
5

6       20. Please provide all documents from the period from June 14, 2015 to the present related to

7          or including communications between Plaintiff and Patreon with regard to Defendant.
8
        21. Please provide all documents from the period from June 14, 2015 to the present related to
9
           or including communications between Plaintiff and SubscribeStar with regard to
10
           Defendant.
11

12      22. Please provide all documents from the period from June 14, 2015 to the present related to

13         or including communications between Plaintiff and any member of the Television
14
           Academies, including their associates, affiliates and representatives pertaining to the
15
           Defendant, Crowdsource the Truth or the broadcast of June 12, 2020 (CRONY Awards)
16
           which is the subject of controversy in NATAS v Multimedia (1:20-cv-07269-VEC)
17

18      23. Please provide all documents from the period from June 14, 2015 to the present between

19         Plaintiff and Amazon.com including its agents regarding the publication and sales of
20
           books authored by Plaintiff that have been sold on Amazon.com and referenced in these
21
           proceedings.
22
        24. Please produce all documents Plaintiff intends to rely upon to prove claims of damages.
23

24

25

26

27

28
     DEFENDANT’S DOCUMENT REQUESTS - 3
          Case 1:18-cv-08653-VEC-SDA Document 206 Filed 02/17/21 Page 4 of 4



1           I hereby attest that the pleadings herein are accurate and true under penalties of perjury.
2
     Signed this 7th day of February 2021
3
     Respectfully submitted,
4
                                     ____________________________________________________
5
                                                             Jason Goodman, Defendant, Pro Se
6                                                                        252 7th Avenue Apt 6s
                                                                         New York, NY 10001
7                                                                               (323) 744-7594
                                                                 truth@crowdsourcethetruth.org
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DEFENDANT’S DOCUMENT REQUESTS - 4
